Citation Nr: 1430611	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus. 

2.  Entitlement to service connection for chronic kidney disease, to include as due to herbicide exposure and as secondary to hypertension and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from February 1964 to February 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in September 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) also does not reveal any additional documents pertinent to the present appeal.

In April 2014, the Board sent the Veteran a letter to clarify his choice of representative.  In May 2014, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated April 2012.  In this form, he appointed the Puerto Rico Public Advocate for Veterans Affairs as his representative.  See 38 C.F.R. § 14.631(a) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Veteran submitted a signed release form identifying private treatment records related to treatment for kidney failure, which the Veteran contends is also related to hypertension; however, VA did not attempt to obtain these records.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  The AOJ should inform the Veteran that VA did not attempt to obtain the private records identified in the July 2012 release form from Atlantis Healthcare Group, provide the Veteran with another updated authorization for the release of these records (VA Form 21-4142), and request that he resubmit it.  After securing the necessary authorization from the Veteran, the AOJ should make an initial request for the records, with at least one follow-up request.  The AOJ should document all attempts to obtain these private records.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



